In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for a writ of mandamus and prohibition involving an expedited election matter. Upon further review, it is ordered that this ease shall proceed as an original action that does not involve a pending election and shall instead proceed pursuant to S.Ct.Prac.R. 10.5. The Clerk of this court shall issue a summons *1467pursuant to S.Ct.Prac.R. 10.4 and serve a copy of the complaint on respondents, and the respondents shall file a response to the complaint within 21 days of the date of service of the summons.
It is further ordered that the respondents shall file a response to the motion for expedited issuance of an alternative writ and motion for an order for temporary injunctive relief no later than Monday, December 27, 2010, at 10 a.m.